Citation Nr: 1825851	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-36 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) Dependents' Educational Assistance benefits under the provisions of 38 U.S.C. Chapter 35.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from July 1959 to July 1961.  He died in July 2010.  The Appellant is the Veteran's son.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the of the St. Louis, Missouri, Regional Office's Education Center (AOJ) of VA which which denied the Appellant's eligibility for VA Dependents' Educational Assistance  benefits under the provisions of 38 U.S.C.A. Chapter 35.  


FINDINGS OF FACT

1.  The Appellant's Dependents' Application for Education Benefits (Under the Provisions of Chapters 33 and 35 of Title 38, U.S.C.) (VA Form 22-5490) was received in October 2013.  

2.  The Appellant is over the age of 31.  

3.  The Appellant has not served in active service/active duty.  

4.  The Appellant was not enrolled in a course of study at the time of his application for VA Dependents' Educational Assistance benefits under the provisions of 38 U.S.C.A. Chapter 35.  



CONCLUSION OF LAW

The Appellant does not meet the basic eligibility requirements for VA Dependents' Educational Assistance benefits under the provisions of 38 U.S.C.A. Chapter 35.  38 U.S.C. § 3512 (2012); 38 C.F.R. §§ 21.3040(d), 21.3041 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant asserts that he is entitled to VA Dependents' Educational Assistance benefits under the provisions of 38 U.S.C. Chapter 35 notwithstanding being older than 26 years of age as the Veteran incurred his ultimately fatal disorder during active service and thus many years before he was born.  

VA Dependents' Educational Assistance under 38 U.S.C.A Chapter 35 is a program of education or special restorative training that may be authorized for an eligible person, such as children of veterans who died due to a service-connected disability and certain criteria are met.  38 U.S.C. §§ 3500, 3501, 3510, 3512 (2012); 38 C.F.R. §§ 21.3020, 21.3021 (2017).  

Generally, the basic beginning date for the utilization of VA Dependents' Educational Assistance benefits by an eligible child of a veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling and the delimiting (ending) date for such benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3040.  No person is eligible for VA educational assistance beyond his or her 31st birthday, except as provided under 38 C.F.R. § 21.3041(g) and (h).  38 C.F.R. § 21.3040(d).  The provisions of 38 C.F.R. § 21.3041(g) and (h) pertain to individuals currently enrolled in a course of study or ordered to active service or active duty, respectively.  

In his October 2013 Dependents' Application for Education Benefits (Under the Provisions of Chapters 33 and 35 of Title 38, U.S.C.) (VA Form 22-5490), the Veteran indicated that: he was born in 1975; expected to enroll in a course of study in January 2014; and had not been on active duty.  The Board observes that that the Appellant was over the age of 31 at the time of his October 2013 application for educational benefits.  

As he is over the age of 31 and was neither enrolled in a course of study nor on active duty at the time of his October 2013 application, the Board finds that the Appellant is not eligibile for VA Dependents' Educational Assistance benefits under the provisions of 38 U.S.C. Chapter 35.  While the Board is sympathetic to the Appellant's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C. §§ 503, 7104 (2012); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is constrained by the applicable law and regulations as written.  38 U.S.C. § 7104 (c).  No plea for equity, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  

Where the law and not the evidence is dispositive of a claim, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet App 426 (1994).  Accordingly, the Board finds that the Appellant is not eligible for VA Dependents' Educational Assistance benefits under the provisions of 38 U.S.C. Chapter 35.  



ORDER

The benefits sought on appeal are denied



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


